DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  On line 3, remove “the image taking device”, replace with -- the image taking unit --.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  On line 4, remove “the image taking device”, replace with -- the image taking unit --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation "the position adjustment device" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sergieiev (US Pub. No. 2011/0069880).
Regarding claims 1-2, 4-6 and 8, Sergieiev teaches an image taking device for taking full periphery of a subject to be image-taken comprising:
a rotating arm unit (Fig. 2, item 7) having a base plate (9) and a rotating arm (7) which is rotatably attached to the base plate;
a subject to be image-taken unit (1) fixed to a central portion of the base plate of the rotating arm unit and positioning the subject to be image taken thereon;
an image taking unit (8) including an image taking device attached to one end of the rotating arm and rotatable with the rotating arm;
a backscreen (2) attached to the other end of the rotating arm so that a background of the subject to be image-taken is interrupted from image taking by the image taking device.
wherein the image taking unit includes a position adjustment device (3,5) which adjust a position of the image taking device relative to the subject to be image taken [claim 2];
wherein the rotating arm of the rotating arm unit rotates about a periphery of the subject to be image-taken unit fixed to the based plate of the rotating arm unit [claim 4];
wherein the rotating arm unit is rotated and stopped per every fixed interval rotating angle by means of a rotating angle control motor or manually (para. 27] [claim 5];

wherein the backscreen attached to one end of the other side of the image taking device of the rotating arm unit prevents an image taking of background other than the image of the subject to be image-taken by rotating with the image taking device in always synchronization therewith (para. 17) [claim 8].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sergieiev in view of Zamoyski (US Patent No. 5,778,258).
Regarding claim 3, Sergieiev teaches the invention as claimed in claim 1 above. Sergieiev further teaches a height and direction adjusting device (3, 5) which adjusts a height and a direction of the image taking unit. Sergieiev, however, does not specifically teach the position adjustment device includes a front/rearward transfer movement adjusting device which adjust a distance from the subject to be image-taken. Zamoyski teaches an image taking device comprises a front/rearward transfer movement adjusting device (17) which adjust a distance from the subject to be image-taken. It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a front/rear transfer movement adjusting device within said position adjustment device in order to facilitate an adjustment of distance from the image taking unit to the subject to be image-taken.
.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sergieiev.
Regarding claim 9, Sergieiev teaches the invention as claimed in claim 1 above. Sergieiev further teaches the subject to be image-taken unit is formed by a subject to be image-taken table which includes a circular shaped formed with X-axis, Y-axis and a vertical coordinates axis forming  a Z-axis. Sergieiev does not specifically teach the image-taken table includes a rectangular or square shape, however it would have been obvious to one having an ordinary skill in the art to change the image-taken table shape from circular to rectangular or square, since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Sergieiev.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852